      Case 1:19-cv-06189-LDH-RML Document 7 Filed 11/26/19 Page 1 of 1 PageID #: 74




                                                                                 THOMAS PATRICK LANE
                                                                                                      Partner
                                                                                                212-294-6869
                                                                                           tlane@winston.com
November 26, 2019


The Honorable Lashann DeArcy Hall
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re:      AirWair International Ltd. v. Primark US Corp. and Primark Ltd., No. 1:19-cv-06189-LDH-RML

Dear Judge Hall:

Winston & Strawn LLP represents Defendants Primark US Corp. and Primark Ltd. in the above-
referenced action. Pursuant to Local Rule 7.1(d) and to Rule I(E) of Your Honor’s individual practice
rules, we submit this letter motion to request a thirty (30) day extension of time to file responsive
pleadings on behalf of both Defendants to the Complaint of Plaintiff AirWair International, Ltd.
(“Plaintiff”) in order to accommodate scheduling conflicts for Defendants’ counsel.

Plaintiff filed the Complaint on November 11, 2019 and served Defendant Primark US Corp. on
November 11, 2019. Plaintiff served Defendant Primark Limited, an Irish company on November 15,
2019. Primark US Corp.’s response is due on December 2, 2019, and Primark Limited’s response is due
December 6, 2019. This is Primark Ltd. and Primark US Corp.’s first request for an extension. The
requested extension does not affect any other scheduled dates. Plaintiff has consented to this request.

Thank you for your time and attention to this matter.


Respectfully submitted,

/s/ Thomas Patrick Lane

Thomas Patrick Lane

cc:      All counsel of record (via ECF)
